MEMORANDUM DECISION
                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D), this                    Dec 12 2016, 6:33 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                 CLERK
                                                               Indiana Supreme Court
purpose of establishing the defense of res judicata,              Court of Appeals
                                                                    and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEY FOR APPELLEE
Tula Kavadias                                          Harold Abrahamson
Crown Point, Indiana                                   Abrahamson, Reed & Bilse
                                                       Hammond, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Carolyn F. Brundage,                                       December 12, 2016

Appellant/Cross-Appellee/Respondent,                       Court of Appeals Case No.
                                                           45A04-1603-DR-506

        v.                                                 Appeal from the Lake Circuit Court
                                                           The Honorable George C. Paras,
                                                           Judge
Brian R. Brundage,
                                                           Trial Court Cause No. 45C01-1401-
Appellee/Cross-Appellant/Petitioner.                       DR-43




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 1 of 35
                                          Case Summary
[1]   Appellant/Cross-Appellee/Respondent Carolyn Brundage (“Mother”) and

      Appellee/Cross-Appellant/Petitioner Brian Brundage (“Father”) married in

      1998 and had two children, A.B., born in 2001, and B.B., born in 2008

      (collectively, “the Children”). In 2013, Mother began an extramarital affair, of

      which she informed Father in early 2014. Mother also informed Father that she

      wanted to separate from him, and Father petitioned for dissolution of the

      parties’ marriage. Mother soon noticed that the Children’s attitude toward her

      had changed, with A.B. refusing to speak to or greet her at a hearing on a

      provisional order.


[2]   Approximately one week after Father petitioned for dissolution, the trial court

      issued a provisional order, which, inter alia, ordered Father to pay $1000 per

      month to Mother in provisional maintenance. Over the next few months, the

      parties and Children participated in counseling. Both A.B. and B.B. indicated

      during counseling sessions that they hated Mother. In November of 2014, the

      provisional order was amended to reflect a hiatus in visitation involving A.B.

      and Mother. Also around this time, Father stopped making his monthly

      provisional maintenance payments.


[3]   Following a final evidentiary hearing, the trial court issued its dissolution order.

      Inter alia, the trial court (1) awarded primary physical custody of the Children to

      Father, (2) ordered that Mother pay Father $119 per week in child support, (3)

      purported to divide the marital estate equally while acknowledging the difficulty


      Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 2 of 35
      of assigning values to many assets, and (4) ordered that Father pay $25,000 in

      attorney’s fees directly to Mother’s attorney. The trial court’s order did not

      address Father’s failure to pay provisional maintenance for fourteen months.


[4]   As restated, Mother contends that the trial court abused its discretion in

      awarding primary physical custody of the Children to Father, determining child

      support, dividing the marital estate and valuing certain marital assets, and

      failing to award provisional arrears owed by Father to Mother. Father cross-

      appeals, contending that the trial court abused its discretion in ordering him to

      pay $25,000 in attorney’s fees directly to Mother’s attorney. We affirm in part,

      reverse in part, and remand with instructions.



                            Facts and Procedural History
[5]   Mother and Father were married on September 5, 1998, and two children were

      born of the marriage: A.B., born in June of 2001, and B.B., born in May of

      2008. In 2013, Mother began an affair with Brian Jones, the Children’s football

      coach. On or about January 3 to January 5, 2014, when Mother informed

      Father of the affair, Father told the Children that “mom picked a new dad for

      you.” Tr. p. 780.


[6]   On January 21, 2014, Mother told Father that she wanted to physically separate

      from him. Father, who had been encouraging Mother to stay in the marriage,

      called the Children into the bedroom, telephoned the police, and told them that

      Mother was beating him. When police arrived, Father had a “gaping gash” on


      Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 3 of 35
      his head that Mother had not inflicted. Tr. p. 790. Although police did not

      arrest Mother, they told her that she should leave the marital residence.


[7]   On January 22, 2014, Mother returned to the martial residence to retrieve some

      personal items and noticed that all of her jewelry was gone. Also that day,

      Father filed his verified petition for dissolution and motion for provisional order

      and obtained an ex parte order for protection against Mother. Mother was out

      of the marital residence for approximately one week pursuant to the order of

      protection. When Mother was able to return to the marital residence, she

      noticed that the Children’s attitude and treatment of her had changed

      significantly.


[8]   Following a hearing on January 29, 2014, the trial court issued a provisional

      order providing that: (1) neither party conceal, sell, or otherwise dispose of

      joint property or molest or disturb the peace of the other; (2) neither party

      expose the Children to a non-relative person with which the party was having

      or sought to have an intimate relationship; (3) the parties shall have joint legal

      and physical custody of the Children with each staying with them 50% of the

      time at the marital residence; (4) Father pay Mother $1000.00 per month as

      maintenance; (5) Mother was to receive a separate bedroom at the marital

      residence; and (6) the parties and Children begin counseling.


[9]   After one weekend when Father had possession of the marital residence for

      visitation, the parties’ housekeeper reported for work to find that one shoe was

      missing from each of Mother’s pairs of shoes and that both shoes from the most


      Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 4 of 35
       expensive pairs were missing. When Mother returned to the marital residence

       under the terms of the provisional order, the Children would not eat the food

       she prepared for them, telling her that her hands were “dirty.” Tr. p. 814.


[10]   On May 3, 2014, Dr. Jan Elliot, Ph.D., conducted a court-ordered counseling

       session with Mother, A.B., and B.B. Dr. Elliot met first with Mother and when

       A.B. was introduced, he refused to acknowledge Mother at first and then

       screamed, “I hate you; you’re not a good mother.” Tr. p. 418. The session was

       not productive and Dr. Elliot concluded that A.B. was being negatively

       influenced by Father. When Dr. Elliot attempted to have B.B. brought in to

       calm A.B., B.B. entered with his middle finger raised at Mother screaming “I

       hate you” repeatedly. Tr. p. 426. Dr. Elliot concluded that Father was

       negatively influencing the Children.


[11]   In June of 2014, in response to reports that Mother and her relatives were

       abusing A.B., a petition alleging the Children to be children in need of services

       (“CHINS”) was filed. During the CHINS proceeding, psychologist Dr. Warren

       Ugent recommended that there be a hiatus in A.B. and Mother’s visitation.

       Father was awarded temporary custody of A.B., and, after a few supervised

       visitations with Mother, DCS determined that there should be no further

       visitation with Mother. On or about November 7, 2014, the provisional order

       was amended to reflect the status quo with respect to A.B. and Mother’s

       visitation situation.




       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 5 of 35
[12]   Meanwhile, in February of 2014, Father had become involved with a woman

       named Emily Stewart (“Emily Stewart #1”). Father spent tens of thousands of

       dollars on Emily Stewart #1, stayed with her in an apartment at his business,

       and brought her into the Children’s lives in June of 2014. When the

       relationship with Emily Stewart #1 ended, she left with a large amount of

       Father’s money.


[13]   While attempting to locate Emily Stewart #1, Father found another woman

       named Emily Stewart (“Emily Stewart #2”) on Facebook and began

       correspondence. In February of 2015, Father flew to Australia to meet Emily

       Stewart #2, leaving the Children with their nanny. Father returned from

       Australia with Emily Stewart #2, and she moved into Father’s home. On April

       25, 2015, Father and Emily Stewart #2 were married in Las Vegas, a union that

       was soon annulled because Father and Mother were still legally married at the

       time. Meanwhile, as of October 2014, Father ceased paying his $1000 per

       month maintenance to Mother and accumulated a $14,000 arrearage as of the

       final hearing.


[14]   A final hearing on the dissolution was held over five days beginning on

       December 18, 2015. On February 9, 2016, the trial court issued its dissolution

       decree (“the Decree”). The Decree provided, in part, as follows:


               9.      … The evidence showed that Mother’s relationship with
                       the children of the marriage is strained, and regarding the
                       older child [A.B.], the relationship is extremely
                       dysfunctional to the point of being toxic and poisonous.
                       The evidence indicated that Father has directly and

       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 6 of 35
                purposefully undermined the children’s relationship with
                Mother. While this action was pending, a CHINS action
                was initiated regarding the parties’ children; that action
                was eventually dismissed as the court believed the
                Brundages were capable of securing the necessary services
                without the intervention of the child welfare authorities.
                Regardless of the source of the extreme tension, Mother’s
                relationship with the children at the present time is so
                unworkable as to render it impossible for Mother to have
                physical custody of the children.
        10.     The Court has taken into account the statutory factors and
                has considered what is in the best interests of the children
                in determining the issue of custody and parenting time.
        11.     Both parents are fit and proper persons to have care and
                custody of the parties’ minor children.
        ….
        14.     While this action was pending, Father had a girlfriend
                outside of the marriage named Emily Stewart, whom the
                Court will refer to as Emily Stewart #1. The evidence
                showed that he provided housing for her through the
                parties’ business, and attempted to pass her off as an
                employee of the company. While this action was pending,
                Father entrusted Ms. Stewart #1 with approximately
                $250,000 of marital funds by putting the cash in accounts
                in her name. Ms. Stewart #1 absconded with the funds
                and neither she nor the funds have been located.
        15.     In his attempts to locate Ms. Stewart #1 and the missing
                funds, Father initiated an internet search and discovered a
                woman with the same name living in Australia. Father
                traveled to Australia to meet her, and brought her back to
                the U.S. to live with him. This was not the same Emily
                Stewart who took the $250,000 in marital funds. Father
                expended marital funds in pursuing Emily Stewart #2.
        16.     Father traveled to Las Vegas, Nevada, with Ms[.] Stewart
                #2 in April 2015, and married her there, before the
                dissolution of his marriage to Mother was finalized.
                Father and Ms. Stewart #2 had that marriage annulled in

Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 7 of 35
                Nevada in July 2015. Father testified that he was unaware
                that there is a law against marrying another spouse while
                still being married to the current spouse.
        17.     Both parties posted various lascivious photos of
                themselves with their new significant others on Facebook
                while this action was pending, which postings fanned the
                flames of the children’s alienation and other emotional
                and psychological issues.
        18.     The Court notes that Father was a less than credible
                witness on numerous points of testimony. The Court also
                notes that Father appears to be an accomplished
                manipulator of facts and situations.
        91.     The parties have a variety of business interests, but
                Father’s primary business appears to be Intercon
                Solutions, Inc., in which he is a 50% owner. Father
                contends that this business is bankrupt and that he is
                unemployed and without income. The testimony
                indicated that Father engaged in a variety of questionable
                and possibly illegal practices that resulted in draining the
                assets and value from Intercon Solutions, and diverting
                them to himself.
        20.     While this action was pending, at the same time that
                Father contends that he is without income and that
                Intercon [Solutions] is broke, Father incorporated a new
                company, Envirogreen Processing, LLC, which is
                headquartered at Father’s current residential address.
                Father listed himself as CEO and Ms. Stewart #2 as the
                owner of this company.
        21.     Ms. Stewart #2 is currently pregnant.
        22.     Both parties work in their various businesses and derive
                income from those businesses. Father claims to be
                unemployed and is collecting unemployment benefits from
                the State of Illinois in the amount of $580 per week.
                Father claimed income of $92,000 for the year 2015;
                however, expert witness William Condon examined
                business records and testified that Father was more likely
                earning an average in excess of $1,000,000 annually for the

Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 8 of 35
                last three years. Mother works at her businesses mostly
                on-line, with the testimony indicating that she earns
                approximately $50,000.00 annually from Oak Street
                Social. There was no evidence as to income from her
                other businesses.
        23.     The evidence was fairly indeterminate and contradictory
                as to what income should be attributed to each party.
                Accordingly the Court has based child support on the
                income levels shown on the most recent tax returns filed
                by the parents, with Father having weekly income of
                $1,923.08 and Mother having weekly income of $961.54.
                Mother should be ordered to pay to Father the sum of
                $119.00 each week for the support of the parties’ minor
                children. Said child support is in accordance with the
                Indiana Child Support Guidelines. Said child support
                shall be paid by way of an Income Withholding Order
                through the State Central Unit, PO. Box 6219,
                Indianapolis, Indiana 46206-6219. Father shall be
                responsible for the first $1,400.88 annually in non-covered
                medical expenses for the children and Mother shall be
                responsible for 31.86 % of such expenses in excess of that
                amount. Father shall keep said children covered by health
                insurance through his employer.
        24.     The parties have acquired various assets, both real and
                personal, during the course of the marriage, and said assets
                should be divided equitably between the parties.
        25.     The parties are the owners of real estate consisting of the
                marital residence located at 1316 Inverness Lane in
                Schererville, Indiana. Said real estate has an appraised
                value of $445,000.00, and there are no outstanding
                mortgages or liens against said property. Mother should
                be awarded the parties’ entire interest in said real estate.
                Mother shall be responsible for payment of the taxes,
                insurance, utilities, maintenance and all other debts and
                obligations arising from the use and ownership thereof,
                and shall hold Father harmless therefrom.


Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 9 of 35
        27.     In addition to the house on Inverness Lane, Father may
                have an ownership interest in the house he moved into
                while this action was pending, which is located at 724
                Royal Dublin Lane in Dyer, Indiana. Father denies that
                he owns the house, and claims that it is owned by a
                relative of his, but the evidence showed that Father has
                spent a large sum of money for remodeling and
                improvements to that real estate. There is no evidence
                before the Court as to the value of that house. Father
                should be awarded any ownership interest he may have in
                that real estate and hold Mother harmless on any
                obligations in connection with it.
        28.     The parties have acquired the following items of personal
                property during the course of the marriage:
                a.     various items of furniture, appliances and household
                       goods located at the marital residence, valued at
                       approximately $225,000.00.
                b.     2008 Lexus LS 460, valued at approximately
                       $42,000.00; Mother has possession of this vehicle.
                c.     2013 Land Rover, currently in Father’s possession.
                d.     2011 Kia automobile, currently in Father’s
                       possession.
                e.     2008 Porsche 911, valued at approximately
                       $42,000.00; proceeds from the sale of this vehicle
                       were divided equally between the parties while this
                       action was pending.
                f.     Lexus LFA, which was sold while this action was
                       pending; Father received $175,000 from the sale of
                       this vehicle.
                g.     Lexus 600, currently in father’s possession
                h.     2009 Cadillac Escalade, currently in Father’s
                       possession
                i.     Polaris ATV XS, currently in Father’s possession.
                j.     TCF Bank checking account #5670, balance $6,551
                k.     TCF Bank savings account #2977, balance $505.
                l.     American Express savings, #4486, balance $524


Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 10 of 35
                m.       Grow Financial FCU savings, #3985-1, balance
                         $6.00
                n.       Grow Financial FCU money market #3985-10,
                         balance $982
                o.       Grow Financial FCU savings #5037-1, balance
                         $6.00
                p.       Grown Financial FCU money market #5037-10,
                         balance $982.
                q.       Fidelity, #1692, balance unknown
                r.       MetLife #2653, balance unknown
                s.       TD Ameritrade, #5322, balance $6,563.
                t.       New York Life whole life policy #8823 on Father,
                         cash value $10,762.
                u.       New York Life term life policy #2123 on Father, no
                         cash value
                v.       New York Life whole life policy #0039 on Father,
                         cash value $6,549.
                w.       New York Life whole life #8572 for son [A.B.],
                         cash value $19,349
                x.       New York Life whole life #8555 for son [B.B.], cash
                         value $19,629
                y.       ING term life policy #4066 on Father, no cash
                         value
                z.       New York Life whole life policy #8192 on Mother,
                         cash value unknown
                aa.      New York Life term life policy #3564 on Mother,
                         no cash value.
                ab.      Mother’s jewelry collection, estimated value of
                         $1,000,000.
                ac.      Father’s jewelry collection, insured for $344,003
                ad.      Mother’s stamp collection
                ae.      Mother’s coin collection
                af.      Father’s sports memorabilia collection
                ag.      Intercom Solutions IRA #6692, balance $106,677.
                ah.      Father’s gun collection
                ai.      Gold bullion, value unknown, in Father’s
                         possession.

Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 11 of 35
        29.     Additionally, the parties hold a TCF Bank savings account
                #0392, balance $551, for the benefit of son [A.B.], and a
                TCF Bank savings account #1818, balance $500, for the
                benefit of son [B.B.]. It is the desire of the parties that
                these accounts continue to be held for the parties’ sons and
                the Court concurs in this.
        30.     The Court finds that the two whole life insurance policies
                designated for the benefit of the parties’ children continue
                to be maintained for the children’s benefit.
        31.     The parties expressed their desire that the sports
                memorabilia collection be set aside for and held in trust for
                the parties’ children, and the Court concurs in this; said
                collection shall be held in trust by Father for the benefit of
                [A.B.] and [B.B.].
        32.     Mother also had an extensive and valuable shoe collection
                during the marriage. When Father had Mother removed
                from the marital residence by way of an action for a
                protective order, he took one shoe of each pair and
                destroyed them, leaving the collection valueless and
                forcing Mother to purchase new shoes. When Mother
                returned to the residence she discovered that Father also
                destroyed much of Mother’s clothing and took, hid or
                disposed of Mother’s jewelry. While Father denies
                knowing the whereabouts of the jewelry, witnesses
                testified to having seen it in his possession since the time it
                disappeared; Father has also continued to pay the
                premiums on the insurance policy covering the jewelry.
        33.     Other than Intercon Solutions, the Court finds it
                impossible based on the evidence presented to quantify the
                values of the parties’ business interests; likewise, no cogent
                values were presented for many of the personal property
                items, such as the various collections.
                ….
        35.     William Condon, a business appraiser, testified that in his
                opinion Intercon Solutions has a fair market value of
                $2,200,000, of which Father owns a half interest. Father


Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 12 of 35
                claims that he is liable for Intercon [Solutions] company
                debt in the amount of $823,511.
        36.     The Court heard extensive evidence from multiple
                witnesses of Father’s actions in diverting funds due to the
                Intercon [Solutions] company to payment of his personal
                debts and expenses, and leaving the company unpaid.
                Testimony also showed that Intercon [Solutions]
                employees went unpaid or were paid late while Intercon
                [Solutions] receivables were diverted from the company.
        37.     The Court is finding it impossible to properly value the
                parties’ business interests. The Court does note that both
                parties appeared to live well on the funds generated by said
                business interests[.]
        38.     The Court finds ample evidence that Father dissipated
                marital assets in numerous ways, by diverting company
                assets and bankrupting the business, by secreting funds
                with his former girlfriend who absconded with the marital
                money, by spending funds to travel to Australia to meet
                his current girlfriend, by purposely destroying Mother’s
                personal property and by removing and secreting high
                value personal property from the marital residence,
                specifically jewelry Mother asserts was worth in excess of
                $1,000,000. The Court must take into consideration said
                dissipation in dividing the marital assets.
        ….
        43.     The parties have various debts outstanding from the
                marriage, but the remaining debts appear to be business
                debts or automobile loan balances. Business debts and
                obligations shall be the responsibility of the party who is
                awarded that business interest. Likewise, automobile loan
                obligations shall be the responsibility of the party who is
                awarded the encumbered vehicle.
        ….
        IT IS THEREFORE ORDERED, ADJUDGED AND
        DECREED that:
        1.    The marriage between the parties herein is hereby
              dissolved.

Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 13 of 35
        2.      Mother and Father are hereby awarded joint legal custody
                of the parties’ two children, with Father having primary
                physical custody of both children. Mother is hereby
                awarded parenting time with said minor children at times
                and places befitting the relationship she has with each of
                the children. Mother is to have parenting time in
                accordance with the Indiana Parenting Time Guidelines
                with the parties’ younger son [B.B.]. The parties are
                ordered to continue therapy and counseling for the parties’
                older son [A.B.] toward the goal of reuniting [A.B.] with
                Mother and normalizing their relationship. Mother shall
                have parenting time with [A.B.] at such times, places and
                durations as deemed beneficial by the therapist or
                counselor guiding the effort to reunite them. The parties
                shall have 30 days to stipulate on the record to a therapist
                or counselor or the Court will appoint such a professional.
                The issue of Mother’s parenting time with [A.B.] will be
                revisited by the Court as the reunification effort progresses.
        3.      Mother … is hereby ordered to pay to Father … the sum
                of $119.00 each week for the support of the parties’ minor
                children. Said child support is in accordance with the
                Indiana Child Support Guidelines. Said child support
                shall be paid by way of an Income Withholding Order
                through the State Central Unit, PO. Box 6219,
                Indianapolis, Indiana 46206-6219. Father shall be
                responsible for the first $1,400.88 annually in non-covered
                medical expenses for the children and Mother shall be
                responsible for 31.86% of such expenses in excess of that
                amount. Father shall keep said children covered by health
                insurance through his employer.
        4.      The Court finds that the child Mother gave birth to while
                this action was pending is not a child of the marriage, that
                Father is not the father of said child and that Father has no
                obligations toward or rights in connection with said child.
                The Court further finds that the evidence indicates that the
                father of that child is Brian Jones. As it is not the intent of
                the Court to leave that child legally fatherless, Mother is

Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 14 of 35
                instructed to take all necessary steps to establish paternity
                and ensure that the biological father takes legal
                responsibility to support said child.
        5.      Mother … is hereby awarded the parties’ entire interest in
                the real estate located at 1316 Inverness Lane in
                Schererville, Indiana, 46375. Mother shall be responsible
                for payment of the taxes, insurance, utilities, maintenance
                and all other debts and obligations arising from the use
                and ownership thereof, and shall hold Father harmless
                therefrom.
        6.      Father is hereby awarded any ownership interest he may
                have in the real estate located at 724 Royal Dublin Lane in
                Dyer, Indiana, and hold Mother harmless on any
                obligations in connection with it.
        7.      Father … is hereby awarded as his own individual
                property the following of the parties’ personal assets:
                a.     the furniture, appliances and household goods
                       currently in Father’s possession.
                b.     Father’s clothing, jewelry and personal effects.
                c.     2013 Land Rover, currently in Father’s possession.
                d.     2011 Kia automobile, currently in Father’s
                       possession.
                e.     Lexus 600, currently in father’s possession
                f.     2009 Cadillac Escalade, currently in Father’s
                       possession
                g.     Polaris ATV XS, currently in Father’s possession.
                h.     Intercon Solutions, Inc. 50% share Father’s name
                i.     Smashmouth LLC, 99% share in Father’s name
                j.     Brian Brundage Designs, 100% share in Father’s
                       name
                k.     Worldwide Career Management, 100% share in
                       Father’s name
                l.     NWI Properties Inc., 100% share in Father’s name
                m.     Greening Tomorrow, 100% share in Father’s name
                n.     Intercon Web Marketing, 100% share in Father’s
                       name


Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 15 of 35
                o.     Downtown Investments & Management, LLC,
                       100% share in Father’s name
                p.     New York Life whole life policy #8823 on Father,
                       cash value $10,762.
                q.     New York Life term life policy #2123 on Father, no
                       cash value
                r.     New York Life whole life policy #0039 on Father,
                       cash value $6,549.
                s.     ING term life policy #4066 on Father, no cash
                       value
                t.     Father’s gun collection
                u.     Gold bullion, value unknown, in Father’s
                       possession.
        8.      Mother … is hereby awarded as her own individual
                property the following of the parties’ personal assets:
                a.     the furniture, appliances and household goods
                       currently in Mother’s possession.
                b.     Mother’s clothing, jewelry and personal effects that
                       remain in Mother’s possession.
                c.     2008 Lexus LS 460, valued at approximately
                       $42,000.00.
                d.     Pretty City, Inc., 100% share in Mother’s name
                e.     Chartee’s, 100% share in Mother’s name
                f.     Beauty Bloggers Association, 100% share in
                       Mother’s name
                g.     Chicago Beauty, 100% share in Mother’s name
                h.     Tampa Bay Beauty, 100% share in Mother’s name.
                i.     Oak Street Social, 50% share in Mother’s name.
                j.     New York Life whole life policy #8192 on Mother,
                       cash value unknown
                k.     New York Life term life policy #3564 on Mother,
                       no cash value.
                1.     Mother’s stamp collection
                m.     Mother’s coin collection
        9.      The following bank and investment accounts are to be
                liquidated and the proceeds divided equally between the
                parties:

Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 16 of 35
                a.      TCF Bank checking account #5670, balance $6,551
                b.      TCF Bank savings account #2977, balance $505.
                c.      American Express savings, #4486, balance $524
                d.      Grow Financial FCU savings, #3985-1, balance
                        $6.00
                e.      Grow Financial FCU money market #3985-10,
                        balance $982
                f.      Grow Financial FCU savings #5037-1, balance
                        $6.00
                g.      Grown Financial FCU money market #5037-10,
                        balance $982.
                h.      Fidelity, #1692, balance unknown
                i.      MetLife #2653, balance unknown
                j.      TD Ameritrade, #5322, balance $6,563.
                k.      Intercon Solutions IRA #6692, balance $106,677.
        10.     The parties shall continue to hold the TCF Bank savings
                account #0392, balance $551, for the benefit of son [A.B.],
                the TCF Bank savings account #181 8, balance $500, for
                the benefit of son [B.B.], the New York Life whole life
                policy #8572 for son [A.B.], cash value $19,349 and the
                New York Life whole life policy #8555 for son [B.B.],
                cash value $19,629. Additionally, Father shall hold in
                trust for the benefit of the parties’ sons the sports
                memorabilia collection.
        11.     Father … is hereby ordered to return to Mother … her
                jewelry and other personal effects that Father removed
                from the marital residence.
        12.     The parties have various debts outstanding from the
                marriage, but the remaining debts appear to be business
                debts or automobile loan balances. Business debts and
                obligations shall be the responsibility of the party who is
                awarded that business interest. Likewise, automobile loan
                obligations shall be the responsibility of the party who is
                awarded the encumbered vehicle.
        13.     Each party should assume and be responsible for any and
                all debts incurred by him or her individually while this


Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 17 of 35
                       action was pending, and shall hold the other party
                       harmless therefrom.
               14.     The parties herein are hereby ordered to execute and
                       deliver all papers and documents necessary to effectuate
                       the above provisions within twenty (20) days of this
                       Decree.
               15.     Father … is hereby ordered to pay Mother’s additional
                       attorney fees incurred herein in the amount of $25,000.00;
                       one-half (1/2) of said sum shall be due within thirty (30)
                       days, and the balance shall be due within sixty (60) days.
                       Said sums shall be paid directly to said Attorney Thomas
                       O’Donnell.

       Appellant’s Br. pp. 28-42.


[15]   Mother contends that the trial court abused its discretion in awarding primary

       physical custody of the Children to Father, determining child support, dividing

       the marital estate, valuing certain marital assets, and failing to address alleged

       provisional arrears owed by Father to Mother. Father contends that the trial

       court did not abuse its discretion in determining custody, dividing the marital

       estate, in finding his income to be $92,000 per year, or in declining to award

       $14,000 in maintenance pursuant to the provisional order. Father also cross-

       appeals, claiming that the trial court abused its discretion in ordering him to pay

       $25,000 in attorney’s fees.


                                 Discussion and Decision
[16]   Where, as happened here, the trial court sua sponte enters specific findings of

       fact and conclusions, we review its findings and conclusions to determine

       whether the evidence supports the findings, and whether the findings support

       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 18 of 35
       the judgment. Fowler v. Perry, 830 N.E.2d 97, 102 (Ind. Ct. App. 2005). We

       will set aside the trial court’s findings and conclusions only if they are clearly

       erroneous. Id. A judgment is clearly erroneous when a review of the record

       leaves us with a firm conviction that a mistake was made. Id. We neither

       reweigh the evidence nor assess the witnesses’ credibility, and consider only the

       evidence most favorable to the judgment. Id. Further, “findings made sua

       sponte control only … the issues they cover and a general judgment will control

       as to the issues upon which there are no findings. A general judgment entered

       with findings will be affirmed if it can be sustained on any legal theory

       supported by the evidence.” Id.


                                                I. Custody
[17]   Mother contends that the trial court abused its discretion in awarding primary

       physical custody of the Children to Father, in light of his history of parental

       alienation.


               The court shall determine custody and enter a custody order in
               accordance with the best interests of the child. In determining
               the best interests of the child, there is no presumption favoring
               either parent. The court shall consider all relevant factors,
               including the following:
                   (1) The age and sex of the child.
                   (2) The wishes of the child’s parent or parents.
                   (3) The wishes of the child, with more consideration given to
                   the child’s wishes if the child is at least fourteen (14) years of
                   age.
                   (4) The interaction and interrelationship of the child with:
                       (A) the child’s parent or parents;
                       (B) the child’s sibling; and

       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 19 of 35
                       (C) any other person who may significantly affect the
                       child’s best interests.
                   (5) The child’s adjustment to the child’s:
                       (A) home;
                       (B) school; and
                       (C) community.
                   (6) The mental and physical health of all individuals involved.
                   (7) Evidence of a pattern of domestic or family violence by
                   either parent.
                   (8) Evidence that the child has been cared for by a de facto
                   custodian, and if the evidence is sufficient, the court shall
                   consider the factors described in section 8.5(b) of this chapter.

       Ind. Code § 31-17-2-8.

               A child custody determination falls within the sound discretion
               of the trial court, and its determination will not be disturbed on
               appeal absent a showing of abuse of discretion. In Re
               Guardianship of R.B., 619 N.E.2d 952, 955 (Ind. Ct. App. 1993).
               We are reluctant to reverse a trial court’s determination
               concerning child custody unless the determination is clearly
               erroneous and contrary to the logic and effect of the evidence. Id.
               We do not reweigh evidence nor reassess witness credibility, and
               we consider only the evidence which supports the trial court’s
               decision. Wallin v. Wallin, 668 N.E.2d 259, 261 (Ind. Ct. App.
               1996).

       Spencer v. Spencer, 684 N.E.2d 500, 501 (Ind. Ct. App. 1997).

[18]   Mother challenges the trial court’s finding that both she and Father are fit and

       proper persons to have custody of the Children. Mother argues that because of

       evidence that Father has engaged in a systematic pattern of parental alienation,

       a finding that he is a fit parent amounts to an abuse of discretion. We agree

       that the record supports the trial court’s finding that Father has intentionally


       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 20 of 35
       and purposefully undermined the Children’s relationship with Mother.

       However, and keeping in mind that we may only consider evidence that

       supports the trial court’s judgment, the record also supports the finding that

       Mother’s relationship with the Children—particularly A.B.—is so strained at

       this point that granting her primary physical custody would be “impossible.”


[19]   Dr. Warren Ugent, Psy.D., was asked by the parties to treat A.B. in May of

       2014, and ultimately met with him approximately thirty times. Dr. Ugent

       opined that he did not believe that Father was telling A.B. what to say in

       counseling. A.B. told Dr. Ugent that Mother’s affair with Jones had destroyed

       his “near perfect life.” Tr. p. 676. Dr. Ugent testified that A.B. is adamant

       about not wanting to see or be with Mother. Dr. Ugent also opined that A.B.’s

       personality traits are one reason that he cannot yet forgive Mother.


[20]   A.B. also cited alleged physical abuse of himself by Mother and pictures and

       statements posted on Facebook that A.B. found embarrassing. One example

       was a picture posted on Facebook of Mother standing behind Jones (who was

       dressed only in underpants), reaching around him, and placing her hand on his

       crotch. One of A.B.’s friends brought the picture to A.B.’s attention at school

       and teased him about it. A.B. indicated that he was devastated when he

       learned of Mother’s pregnancy with Jones’s child, believing that Mother no

       longer loved him. On October 4, 2014, Dr. Ugent sent a letter to the family’s

       DCS case manager concerning A.B.’s reaction to Mother’s pregnancy. Dr.

       Ugent noted that A.B. had expressed suicidal ideation with respect to visitation

       with Mother and recommended that “visitation be temporarily halted while he

       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 21 of 35
       takes time to process this devastating information [regarding Mother’s

       pregnancy].” Appellee’s App. p. 46. The record contains ample evidence to

       sustain a finding that, whatever the reason, reunification of A.B. with Mother is

       not a viable option at this time.


[21]   Other than evidence related to parental alienation, Mother points to no

       evidence in the record to indicate that Father is an unfit parent, and it is

       abundantly clear that A.B. would prefer at this point to be with Father. It

       should also be noted that the trial court’s disposition provides that she have

       visitation with B.B. pursuant to the Indiana Parenting Time Guidelines in

       addition to contemplating that her separation from A.B. be temporary. The

       trial court ordered the parties to continue therapy and counseling with the goal

       of reunification and normalization of A.B. and Mother’s relationship. The trial

       court also ordered that A.B. have visitation with Mother at times deemed

       beneficial by the therapist or counselor guiding the reunification process. The

       trial court’s order further provided that it would revisit the issue as the

       reunification process progressed. While we certainly do not condone any acts

       of parental alienation on Father’s part, the record contains sufficient evidence to

       conclude that, so far as Mother is concerned, visitation with, or physical




       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 22 of 35
       custody of, the Children is not feasible at this point. Mother has failed to

       establish that the trial court abused its discretion in this regard.1


                                             II. Child Support
[22]            On review, “[a] trial court’s calculation of child support is
                presumptively valid.” Young v. Young, 891 N.E.2d 1045, 1047
                (Ind. 2008) (citing Kondamuri v. Kondamuri, 852 N.E.2d 939, 949
                (Ind. Ct. App. 2006)). “[R]eversal of a trial court’s child support
                order deviating from the appropriate guideline amount is merited
                only where the trial court’s determination is clearly against the
                logic and effect of the facts and circumstances before the trial
                court.” Kinsey v. Kinsey, 640 N.E.2d 42, 43 (Ind. 1994) (citing
                Humphrey v. Woods, 583 N.E.2d 133, 134 (Ind. 1991)). Upon the
                review of a modification order, “only evidence and reasonable
                inferences favorable to the judgment are considered.” Kinsey,
640 N.E.2d at 44 (string citation omitted). The order will only be
                set aside if clearly erroneous. Id.
       Bogner v. Bogner, 29 N.E.3d 733, 738 (Ind. 2015).


[23]   Mother contends that the trial court abused its discretion in finding that

       Father’s income for both 2012 and 2013 was $92,048.00 for purposes of

       determining child support obligations. For his part, Father argues that the trial

       court overestimated his income. Mother relies primarily on evidence provided




       1
         Mother has relied, in part, on our decision in Kirk v. Kirk, 759 N.E.2d 465 (Ind. Ct. App. 2001), a decision
       which was vacated by the Indiana Supreme Court in Kirk v. Kirk, 770 N.E.2d 304 (Ind. 2001). Mother also
       draws our attention to our decision in Maddux v. Maddux, 40 N.E.3d 971 (Ind. Ct. App. 2015), in which we
       reversed the trial court’s denial of a father’s motion for change of custody where the mother had
       systematically denied and interfered with his parenting time and leveled several unfounded allegations of
       child abuse against him. Unlike here, however, there is no indication in Maddux that mother’s misconduct
       had influenced the child in question into despising his father, or that the child himself refused to see the
       father.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016          Page 23 of 35
       by William Condon, who performed a business analysis of Intercon Solutions.

       Condon testified that Father’s 50% interest in Intercon Solutions was worth

       $1,725,806 on December 31, 2013, that Father should have been paid more for

       being Intercon Solutions CEO, and that various of Father’s personal expenses

       were paid through Intercon Solutions. Condon testified that the yearly salary

       he would have paid Father for being CEO was either $224,000, $176,000, or

       $221,000. Condon also testified that Intercon Solutions made payments related

       to “expenses not germane to the business” of $682,000 in 2011, $754,000 in

       2012, and $1,347,000 in 2013. Tr. p. 210. Condon testified that the expenses in

       question would have been typically added back to the shareholder’s income.

       Father points to his testimony that at the time of the final hearing, he was

       unemployed and earning $580 in unemployment compensation from the State

       of Illinois.


[24]   Two possible interpretations of the evidence above are that Father’s income

       greatly exceeded $92,000 per year or that it was far less. The trial court,

       however, did not accept either of these interpretations. The trial court was free

       to consider and reject Condon’s and/or Father’s testimony regarding Father’s

       income, and it did so. The trial court specifically found evidence regarding

       both parties’ incomes to be “fairly indeterminate and contradictory as to what

       income should be attributed to each party” and chose to use the incomes

       reported by the parties on recent tax returns. Appellant’s Br. p. 31. Because the

       trial court’s findings regarding income are supported by evidence in the record,

       both Mother and Father have failed to establish an abuse of discretion. The


       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 24 of 35
       parties’ arguments are an invitation to reweigh the evidence, which we will not

       do.


                           III. Division of the Marital Estate
[25]   Mother contends that the trial court abused its discretion in failing to assign

       values to numerous marital assets and unequally dividing the marital estate.

       Indiana Code section 31-15-7-5 provides as follows:


               The court shall presume that an equal division of the marital
               property between the parties is just and reasonable. However, this
               presumption may be rebutted by a party who presents relevant
               evidence, including evidence concerning the following factors, that
               an equal division would not be just and reasonable:
                  (1) The contribution of each spouse to the acquisition of the
                  property, regardless of whether the contribution was income
                  producing.
                  (2) The extent to which the property was acquired by each
                  spouse:
                      (A) before the marriage; or
                      (B) through inheritance or gift.
                  (3) The economic circumstances of each spouse at the time the
                  disposition of the property is to become effective, including the
                  desirability of awarding the family residence or the right to
                  dwell in the family residence for such periods as the court
                  considers just to the spouse having custody of any children.
                  (4) The conduct of the parties during the marriage as related to
                  the disposition or dissipation of their property.
                  (5) The earnings or earning ability of the parties as related to:
                      (A) a final division of property; and
                      (B) a final determination of the property rights of the
                      parties.




       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 25 of 35
                     A. Assigning Value to Certain Marital Assets
[26]            A trial court has broad discretion in valuing marital assets, and
                its valuation will only be disturbed for an abuse of that discretion.
                Leonard v. Leonard, 877 N.E.2d 896, 900 (Ind. Ct. App. 2007). A
                trial court does not abuse its discretion as long as sufficient
                evidence and reasonable inferences exist to support the valuation.
                Id. If the trial court’s valuation is within the scope of the
                evidence, the result is not clearly against the logic and effect of
                the facts and reasonable inferences before the court. See Skinner
                v. Skinner, 644 N.E.2d 141, 144 (Ind. Ct. App. 1994). When
                determining the date upon which to value the marital assets, the
                trial court may select any date between the date of filing the
                dissolution petition and the date of the final hearing. Deckard v.
                Deckard, 841 N.E.2d 194, 200 (Ind. Ct. App. 2006) (citing Quillen
                v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996)).
       Webb v. Schleutker, 891 N.E.2d 1144, 1151 (Ind. Ct. App. 2008). “A valuation

       submitted by one of the parties is competent evidence of the value of property in

       a dissolution action and may alone support the trial court’s determination in

       that regard.” Houchens v. Boschert, 758 N.E.2d 585, 590 (Ind. Ct. App. 2001)

       (citation omitted), trans. denied.


[27]   Mother contends that the trial court abused its discretion in failing to include

       the proceeds, totaling $175,000, from the sale of a Lexus LFA automobile in

       the marital estate.2 Father, however, testified that the Lexus LFA was owned




       2
         While Mother contends that the trial court erroneously failed to assign values to numerous marital assets,
       Mother identifies only one asset by name, the Lexus LFA. Consequently, Mother has waived all claims
       regarding the other, unnamed assets. See Johnson v. State, 675 N.E.2d 678, 681 n.1 (Ind. 1996) (observing that
       the defendant failed to cite to the record and “[o]n review, this Court will not search the record to find
       grounds for reversal”); Keller v. State, 549 N.E.2d 372, 373 (Ind. 1990) (holding that a court which must


       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016         Page 26 of 35
       by Intercon Solutions and that the proceeds went back into the company’s

       account in order to pay its bills. Mother’s argument in this regard is another

       invitation to reweigh the evidence, which we will not do.


                                           B. Unequal Division
[28]   Indiana Code section 31-15-7-5 provides as follows:

                The court shall presume that an equal division of the marital
                property between the parties is just and reasonable. However,
                this presumption may be rebutted by a party who presents
                relevant evidence, including evidence concerning the following
                factors, that an equal division would not be just and reasonable:
                    (1) The contribution of each spouse to the acquisition of the
                    property, regardless of whether the contribution was income
                    producing.
                    (2) The extent to which the property was acquired by each
                    spouse:
                        (A) before the marriage; or
                        (B) through inheritance or gift.
                    (3) The economic circumstances of each spouse at the time
                    the disposition of the property is to become effective,
                    including the desirability of awarding the family residence or
                    the right to dwell in the family residence for such periods as
                    the court considers just to the spouse having custody of any
                    children.
                    (4) The conduct of the parties during the marriage as related
                    to the disposition or dissipation of their property.
                    (5) The earnings or earning ability of the parties as related to:
                        (A) a final division of property; and




       search the record and make up its own arguments because a party has presented them in perfunctory form
       runs the risk of being an advocate rather than an adjudicator); Haddock v. State, 800 N.E.2d 242, 245 n.5 (Ind.
       Ct. App. 2003) (noting that “we will not, on review, sift through the record to find a basis for a party’s
       argument”).

       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016          Page 27 of 35
                       (B) a final determination of the property rights of the
                       parties.

[29]   “Subject to the statutory presumption that an equal distribution of marital

       property is just and reasonable, the disposition of marital assets is committed to

       the sound discretion of the trial court.” Augspurger v. Hudson, 802 N.E.2d 503,

       512 (Ind. Ct. App. 2004).

               An abuse of discretion occurs if the trial court’s decision is clearly
               against the logic and effect of the facts and circumstances, or the
               reasonable, probable, and actual deductions to be drawn
               therefrom. An abuse of discretion also occurs when the trial
               court misinterprets the law or disregards evidence of factors listed
               in the controlling statute. The presumption that a dissolution
               court correctly followed the law and made all the proper
               considerations in crafting its property distribution is one of the
               strongest presumptions applicable to our consideration on
               appeal. Thus, we will reverse a property distribution only if there
               is no rational basis for the award and, although the circumstances
               may have justified a different property distribution, we may not
               substitute our judgment for that of the dissolution court.

       Id. (citations, quotation marks, and brackets omitted).


[30]   Mother argues that the trial court abused its discretion in ordering an unequal

       division of the marital estate without evidence to support such a division.

       Mother contends that the trial court erroneously awarded Father an

       approximate share of 65% of the marital estate, and, although Mother does not

       explain how she arrived at this figure, her argument seems to be based entirely

       on two assets that she contends were erroneously valued and/or assigned to

       Father: the proceeds from the sale of the Lexus LFA and Father’s 50% interest

       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 28 of 35
       in Intercon Solutions. For his part, Father argues that the trial court

       erroneously overvalued his share in Intercon Solutions.


[31]   As previously discussed, the trial court’s decision not to include the proceeds

       from the sale of the Lexus LFA in the marital estate was supported by sufficient

       evidence. As for the value of Father’s interest in Intercon Solutions, the trial

       court’s findings indicate that Intercon Solutions was the only one of the parties’

       various business interests to which it felt it could assign a value based on the

       evidence presented. To that end, the only evidence the trial court identified was

       testimony that Intercon Solutions was valued at $2,200,000, Father owned a

       50% share, and Father was liable for company debt of $823,511, which yields a

       value of $276,489. Based on this value for Intercon Solutions, the following

       table summarizes the trial court’s division of the martial estate, including all

       assets that were found to have definite values and specifically designed to either

       party:


                Assets assigned to Father                            Assets assigned to Mother

                  Asset                      Value                      Asset                       Value
                                                                   Marital Residence              $445,000.00

           Household goods (50%)3          $112,500.00          Household goods (50%)             $112,500.00

                                                                   Lexus automobile               $42,000.00




       3
         The trial court valued furniture, appliances and household goods located at the marital residence at
       $225,000 and assigned to each party those items already in possession. In the absence of any indication to
       the contrary, we assume an approximately equal division of this asset.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016         Page 29 of 35
    TCF Bank checking              $3,275.50           TCF Bank checking              $3,275.50

   account #5670 (50%)                                 account #5670 (50%)

     TCF Bank savings               $252.50             TCF Bank savings                  $252.50

   account #2977 (50%)                                 account #2977 (50%)

 American Express savings           $262.00         American Express savings              $262.00

           (50%)                                              (50%)

   Grow Financial FCU                $3.00             Grow Financial FCU                  $3.00

   savings #3985-1 (50%)                              savings #3985-1 (50%)

   Grow Financial FCU               $491.00            Grow Financial FCU                 $491.00

  money market #3985-10                              money market #3985-10

           (50%)                                              (50%)

   Grow Financial FCU                $3.00             Grow Financial FCU                  $3.00

   savings #5037-1 (50%)                              savings #5037-1 (50%)

   Grown Financial FCU              $491.00           Grown Financial FCU                 $491.00

  money market #5037-10                              money market #5037-10

           (50%)                                              (50%)

   TD Ameritrade, #5322            $3,281.50          TD Ameritrade, #5322            $3,281.50

           (50%)                                              (50%)

 New York Life whole life         $10,762.00

        policy #8823

 New York Life whole life          $6,549.00

        policy #0039

                                                         Mother’s jewelry           $1,000,000.00

                                                            collection

 Father’s jewelry collection      $344,003.00

  Intercom Solutions IRA          $53,338.50         Intercom Solutions IRA           $53,338.50

        #6692 (50%)                                        #6692 (50%)

     Interest in Intercon         $276,489.00

          Solutions

          Totals                $811,701.00                                       $1,660,898.00

Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016     Page 30 of 35
[32]   As can be seen, the trial court, if anything, divided the martial estate unequally

       in Mother’s favor, not Father’s. While both parties point to conflicting

       evidence to support their argument regarding the trial court’s valuation of

       Intercon Solutions, the arguments are invitations to reweigh that evidence,

       which we will not do. Mother and Father have both failed to establish that the

       trial court abused its discretion in dividing the marital estate.


                                IV. Provisional Maintenance
[33]   It is not disputed that Father failed to pay fourteen monthly provisional

       maintenance payments of $1000 each. Mother contends that the trial court

       abused its discretion in not addressing this arrearage in the Decree. Father

       contends that a drastic change in circumstances between October of 2014 and

       the final hearing warranted elimination of his provisional maintenance

       obligation and that the trial court tacitly recognized this by failing to address the

       issue in the Decree.

               A provisional order is temporary in nature and terminates when
               the final dissolution decree is entered or the petition for
               dissolution is dismissed. Ind. Code §31-15-4-14. The
               determination of temporary orders in a dissolution proceeding is
               committed to the sound discretion of the trial court, and it can
               issue orders for temporary maintenance or support, temporary
               restraining orders, custody orders, and orders for possession of
               property to the extent it deems just and proper. Ind. Code §31-
               15-4-8; Wendorf v. Wendorf, 174 Ind. App. 172, 173, 366 N.E.2d
703, 704 (1977). On appeal, we will consider only the evidence
               most favorable to the trial court’s decision. In re Marriage of

       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 31 of 35
               McDonald, 415 N.E.2d 75, 79 (Ind. Ct. App. 1981); Wendorf, 366
N.E.2d at 705. We will reverse only where the decision is clearly
               against the logic and effect of the facts and circumstances before
               the court. McDonald, 415 N.E.2d at 79; Wendorf, 366 N.E.2d at
               705.
       Mosley v. Mosley, 906 N.E.2d 928, 930 (Ind. Ct. App. 2009).


[34]   Father argues that we should interpret the Decree’s silence on the provisional

       maintenance question as a ruling by the trial court that circumstances had

       changed sufficiently to excuse Father from his obligation, retroactive to the fall

       of 2014. The record, in our view, is insufficient to allow us to adopt this

       interpretation. Quite simply, the trial court made no findings that even suggest

       it found a change in circumstances that would warrant relieving Father from his

       provisional maintenance obligation. Moreover, although it does not appear

       from the record that the parties argued the question in depth during the final

       hearing, Father does not argue that Mother has waived the issue.


[35]   Although a provisional order terminates upon issuance of the dissolution order,

       see Ind. Code § 31-15-4-14, we have held that a trial court may order that an

       arrearage of provisional maintenance be satisfied upon dissolution. See Crowley

       v. Crowley, 708 N.E.2d 42, 57 (Ind. Ct. App. 1999), overruled on other grounds by

       Bojrab v. Bojrab, 810 N.E.2d 1008, 1014 n.3 (Ind. 2004) (“Because Mark failed

       to make the ordered mortgage payments, Laura lost the benefit of such

       payments for the several months leading up [to] the dissolution decree. The

       trial court was allowed to award her the benefit of the accrued payments upon

       dissolution. Thus, the trial court did not abuse its discretion in ordering


       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 32 of 35
       payment of the temporary maintenance arrearage.”). Father points to no

       finding or conclusion that would support excusing his failure to comply with

       the trial court’s provisional maintenance order. We remand with instructions to

       order Father to satisfy his $14,000 provisional maintenance arrearage.


                                         V. Attorney’s Fees
[36]   Father cross-appeals, contending that the trial court abused its discretion in

       ordering him to pay $25,000 in Mother’s attorney’s fees.

               Indiana Code section 31-15-10-1(a) authorizes the trial court to
               order a party to pay a reasonable amount for the cost to the other
               party of maintaining a dissolution proceeding. This includes the
               award of reasonable appellate attorney fees. Beeson v. Christian,
               594 N.E.2d 441, 443 (Ind. 1992). Moreover, the trial court
               “enjoy[s] broad discretion in awarding allowances for attorney’s
               fees. Reversal is proper only where the trial court’s award is
               clearly against the logic and effect of the facts and circumstances
               before the court.” Selke v. Selke, 600 N.E.2d 100, 102 (Ind. 1992).
               In other words, we review such awards only for an abuse of
               discretion. Holman v. Holman, 472 N.E.2d 1279, 1288 (Ind. Ct.
               App. 1985).
               ….
               While we recognize the trial court’s “inherent authority to make
               allowances for attorney fees … in the interest of seeing that
               equity and justice is done on both sides[,]” Crowe v. Crowe, 247
Ind. 51, 211 N.E.2d 164, 167 (1965), the trial court “must
               consider the resources of the parties, their economic condition,
               the ability of the parties to engage in gainful employment and to
               earn adequate income, and such other factors as bear on the
               reasonableness of the award.” Barnett v. Barnett, 447 N.E.2d
1172, 1176 (Ind. Ct. App. 1983).


       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 33 of 35
       Bertholet v. Bertholet, 725 N.E.2d 487, 501 (Ind. Ct. App. 2000) (first ellipsis

       added).


[37]   In the Decree, Father was ordered to pay $25,000 directly to Mother’s attorney,

       Thomas O’Donnell. Father notes that according to O’Donnell’s affidavit of

       attorney’s fees, Mother had incurred $41,950.21 in attorney’s fees, and

       O’Donnell had been paid $31,000 against that obligation, presumably by

       Mother. O’Donnell is, at most, personally owed a balance of $10,950.21.

       Consequently, direct payment to O’Donnell of $25,000 represents a significant

       overpayment, for which the trial court gave no reasons. We conclude that the

       order of direct payment of the entire sum of $25,000 to O’Donnell represents an

       abuse of discretion.


[38]   That said, the overall award of $25,000 does not represent an abuse of

       discretion because the trial court made several findings supporting an order

       reimbursing Mother for payments she presumably has already made to

       O’Donnell. As for the parties’ respective financial situations, the trial court

       found that Father’s yearly income was $92,000 and Mother’s was $50,000 and

       noted that while Father claimed that Intercon Solutions was insolvent, Father

       had already incorporated a new company doing the same work for the former

       clients of Intercon Solutions. Moreover, Father emerges from the dissolution

       proceeding with several hundred thousand dollars in assets, and so is well able

       to afford a $25,000 payment of attorney’s fees. Finally, the trial court made

       several findings pointing to misconduct on Father’s part that would also

       support an award of attorney’s fees, including that Father (1) was less than

       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 34 of 35
       credible on numerous points, (2) appears to be an accomplished manipulator,

       (3) has engaged in questionable and possibly illegal practices resulting in the

       diversion of Intercon Solutions to himself, (4) has negatively influenced the

       Children, and (5) dissipated significant marital assets. Under the

       circumstances, we cannot conclude that the trial court abused its discretion in

       awarding $25,000 in attorney’s fees to Mother. We remand with instructions

       that Father be ordered to pay $10,950.21 to O’Donnell and $14,049.79 to

       Mother for a total of $25,000 in attorney’s fees.



                                               Conclusion
[39]   We conclude that the trial court did not abuse its discretion in awarding

       primary physical custody of the Children to Father, in calculating child support,

       or in dividing the martial estate. As such, we affirm those portions of the

       Decree. Moreover, we remand with instructions to order Father to satisfy his

       $14,000 provisional maintenance arrearage. Finally, we conclude that the trial

       court did abuse its discretion in ordering Father to pay all $25,000 in attorney’s

       fees directly to O’Donnell and so remand with instructions to pay $10,950.21 to

       O’Donnell and $14,049.79 to Mother.


[40]   The judgment of the trial court is affirmed in part and reversed in part, and we

       remand with instructions.


       Pyle, J., and Altice, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 45A04-1603-DR-506 | December 12, 2016   Page 35 of 35